Exhibit 10.5

AMENDING AGREEMENT

Amending agreement dated July 15, 2013 between SCOTT A. SMALLING (the
“Executive”) and EQUAL ENERGY LTD. (the “Corporation”).

RECITALS:

 

(a) The Executive and the Corporation have entered into an Executive Employment
Agreement dated February 1, 2013 (the “Original Agreement”); and

 

(b) The Executive and the Corporation wish to amend the Original Agreement as
provided in this amending agreement.

In consideration of the above and the mutual agreements contained in this
amending agreement (the receipt and adequacy of which are acknowledged), the
parties agree as follows:

Section 1 Amendment to Position Title

The first sentence of section 2.1 of the Original Agreement is amended as of the
date of this amending agreement to read as follows:

The Executive shall serve the Corporation in the capacity of Senior Vice
President, Finance and Chief Financial Officer.

Section 2 Effect on the Original Agreement

Except as specifically amended by this amending agreement, the provisions of the
Original Agreement remain in full force and effect.

IN WITNESS WHEREOF the parties have executed this amending agreement as of the
15th day of July, 2013.

 

    EQUAL ENERGY LTD.       

/s/ Don Klapko

       Don Klapko        President and C.E.O.         

/s/ Scott A. Smalling

   Witness     Scott A. Smalling   